Citation Nr: 0735438	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1968 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary for further 
development of the veteran's claims in order to comply with 
VA's duty to assist.

PTSD

First, the Board finds that additional attempts should be 
made to verify the veteran's stressors, specifically the 
rocket and mortar attacks on his camp in Vietnam during 
January and February of 1969 when the veteran says he 
received shrapnel wounds to his left leg and left arm.  The 
veteran has stated that he was at "Camp Eagle" while in 
Vietnam, and he has submitted statements from two buddies to 
confirm this.  The February 2006 statement from one of them 
also indicates that he remembers that Camp Eagle was attacked 
in late January 1969 during the TET with 122mm rocket and 
92mm mortar shells, some of which fell in the 160th company 
area, and the next day he saw the veteran treated by the 
company medic for a wound to his left leg.  This buddy also 
states that the second attack was in February 1969 and he 
remembers seeing the veteran with a dressing on his left arm.  

A veteran's presence with his unit at the time rocket and 
mortar attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  Thus efforts should 
be made to verify that the veteran's unit (Headquarters and 
Headquarters Company, 106th Aviation Group of the 101st 
Airborne Division) received rocket and mortar attacks during 
January and February of 1969.  Such information may be found 
in the Operation Report - Lessons Learned or Morning reports 
for the veteran's unit.  Thus on remand, the appropriate 
agency or agencies should be contacted, including the 
National Personnel Records Center (NPRC) and the U. S. Army 
and Joint Services Records Research Center (JSRRC), and 
requested to search for this information.

Second, the veteran has reported that he received treatment 
at the Vet Center in Jackson, Mississippi, starting in May 
2005.  He failed, however, to respond to the RO's request for 
a release so that it may obtain those treatment records.  
Since the Board is remanding for other reasons already, the 
veteran should be contacted and given another opportunity to 
provide VA with the requested release.  The Board advises the 
veteran that VA cannot obtain these records without his 
consent and, therefore, he can either provide VA with the 
release or he can submit the actual treatment records 
himself.

In addition, the Board finds that a new VA examination should 
be provided to the veteran.  The veteran underwent a VA 
examination in October 2005.  In her report, the examiner 
diagnosed the veteran to have a generalized anxiety disorder 
and a dysthymic disorder.  She stated that she was not able 
to provide the veteran with a diagnosis of PTSD because he 
did not meet the full DSM-IV criteria.  Although the veteran 
may criteria A, B and D, the examiner found that he failed to 
meet Criteria C (avoidance).  However, two months later in 
December the veteran underwent an initial consultation with 
the Mental Hygiene Clinic at the VA Medical Center in 
Jackson, Mississippi, due to a positive PTSD screening.  At 
this consultation, the veteran reported trying not to talk 
about the war and avoiding war news, which are clearly 
symptoms of avoidance.  His thought content was positive for 
war related obsessions and compulsions.  Thus, although the 
veteran did not report symptoms of avoidance at the VA 
examination, the medical records do show him reporting such 
symptoms.  In addition the veteran has submitted statements 
also indicating he does not like crowds and that he owns his 
own business so that he can work alone a lot.  All reports, 
including the veteran's statements as to his symptoms, should 
be considered in the examiner's overall evaluation of the 
veteran.  

Furthermore, the VA examiner stated in the discussion section 
of her report that, because there is no history of mental 
health treatment following discharge from military service, 
she was unable to specifically relate the veteran's mood 
disorder to his experiences in Vietnam.  Rather she states 
that the mood disorder appears to be related to multiple 
personal stresses (the deaths of family members) that have 
occurred over the years.  First, the Board finds that these 
statements are inconsistent with the examiner's 
identification of the Axis IV psychosocial stressors, which 
she listed as exposure to war trauma.  The examiner did not 
list any other stressor on Axis IV.  The failure to list the 
stressors discussed in the Discussion part of the examination 
report creates an inconsistency that the Board is not willing 
to overlook.

The Board also finds these statements to be inconsistent with 
the account of the interview in the examination report.  
Although the veteran reported the deaths of his parents and 
one sister, these deaths were many years ago (the last one in 
1990), and there is no indication that the veteran's thoughts 
were focused on these family members' deaths.  Rather the 
examiner stated that the veteran's thoughts were focused on 
his work and family.  The Board notes that the veteran owns 
his own business and he has referred to himself a "work-a-
holic."  He also has a wife and two sons.  Thus the Board is 
unwilling to associate the examiner's statements as meaning 
that the veteran's thoughts were focused on the death of 
family members versus his family members currently alive.  
Finally, the December 2001 Mental Hygiene Clinic evaluation 
also listed as the only Axis IV psychosocial stressor 
"unresolved combat trauma" even though the veteran again 
reported the history of the deaths in his family.

The Board finds, therefore, that the October 2005 examination 
findings are insufficient and a new VA examination is needed.  



Hypertension

The veteran claims that he was diagnosed at his separation 
examination to have labile hypertension.  A review of the few 
service medical records available show that the veteran 
reported on his Report of Medical History, completed in 
conjunction with his separation examination conducted in June 
1969, that he had a history of high blood pressure.  The 
examiner noted, however, that the veteran reported this was 
prior to service.  The Report of Examination shows the 
veteran's blood pressure was 138/90 at that time.  The Board 
notes, however, that of December 1976 VA examination report 
shows that the veteran's blood pressure was 120/70.  There is 
no indication that the veteran was on any antihypertensive 
medication at that time.

The veteran's induction examination is not part of the 
service medical records in the claims file.  The Board notes 
that multiple efforts were made in 1970 to obtain the 
veteran's full service medical records, but were 
unsuccessful.  Given the lapse in time, the Board thinks 
another attempt should be made to find any missing service 
medical records, especially the veteran's induction 
examination report.  Without the induction examination report 
to know if the veteran was noted to have high blood pressure 
upon entrance into service, the presumption of soundness will 
attach and can only be rebutted by clear and convincing 
evidence.

In addition, the Board finds that the veteran should be 
provided with a VA examination for hypertension to obtain a 
nexus opinion as to whether it is at least as likely as not 
that the veteran's current hypertension is related to his 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to complete 
a release form for the mental health treatment 
he reported receiving at the Vet Center since 
May 2005.  The veteran should be advised that 
VA cannot obtain these records without his 
consent.  He should also be advised that he can 
submit these treatment records himself instead 
of providing the release.  If the veteran 
provides the requested release form, the 
identified mental health treatment records 
should be requested.  All efforts to obtain 
these records, including follow-up requests, if 
appropriate, should be fully documented.  The 
veteran and his representative should be 
notified of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate agency, 
and request that it conduct another search for 
any service medical records for the period of 
the veteran's active duty, especially for his 
induction examination.  Associate all requests 
and records received with the claims file.  If 
records are unavailable from any sources, a 
negative reply is requested.

3.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) and/or 
the NPRC and ask them to provide any available 
information that might corroborate that the 
veteran's unit received rocket and mortar 
attacks during January and February 1969.  The 
veteran served with the Headquarters and 
Headquarters Company, 106th Aviation Group of 
the 101st Airborne Division in Vietnam from 
August 1968 to May 1969.  He was stationed at 
"Camp Eagle" during the alleged attacks.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for the following VA examinations.  
The claims file must be provided to each 
examiner for review in conjunction with the 
examination.

Hypertension - After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current hypertension is 
related to disease or injury incurred during 
service.  In rendering an opinion, the 
examiner is specifically directed to the 
elevated reading of 138/90 shown on the 
veteran's separation examination and of the 
December 1969 VA examination blood pressure 
reading of 120/70.  

If the veteran's induction examination has 
been found and it shows that the veteran had 
elevated blood pressure at the time of his 
entrance into service, the examiner should 
render an opinion as to whether the medical 
evidence clearly shows that the veteran's 
high blood pressure pre-existed service and, 
if so, whether it was aggravated during 
service beyond the normal progression of the 
disease.

PTSD - After reviewing the claims folder and 
interviewing the veteran, the examiner is asked 
to determine (1) whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied, and (2) whether there is a nexus 
between PTSD and one or more of the in service 
stressors.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.

If the veteran is diagnosed to have a 
generalized anxiety disorder (which is his 
current diagnosis), then the examiner should 
render an opinion as to whether it is at least 
as likely as not that the current generalized 
anxiety disorder is related to the veteran's 
military service.  In rendering an opinion, the 
examiner is specifically directed to consider 
the veteran's report at the time of his 
separation examination of a history of frequent 
trouble sleeping, frequent or terrifying 
nightmares and nervous trouble and the 
examiner's note that he had these problems since 
the Republic of Vietnam (May 1989).

The reports of the examinations should include 
the complete rationale for all opinions 
expressed.

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



